LANGDON, P. J.
The defendant was charged by indictment with the crime of robbery. He was convicted ánd the appeal is from the judgment and the order denying his motion for a new trial.
It is not contended upon appeal that appellant is innocent of the crime charged, nor that there has been a miscarriage of justice, nor that if the alleged errors had not been committed the verdict might have been different, but the judgment is attacked upon numerous technical grounds only, none of which have any merit whatsoever. Under the circumstances, since the judgment must be affirmed, a discussion of the points raised would serve no useful purpose.
The judgment is affirmed.
Sturtevant, J., and Nourse, J., concurred.